The defendant was convicted of the offense of grand larceny, and appeals. Count 1 of the indictment, under which the defendant was convicted, was not subject to any of the objections urged against it.
It would serve no useful purpose to narrate or to discuss the evidence. Numerous exceptions were reserved on the admission or rejection of testimony during the trial; each, though, based on rulings involving no more than elementary principles of law. We are of the opinion that each of the rulings was correct; but, however this may be, it is apparent that no prejudicial harm was done the defendant, for the very good reason that under his own evidence, while testifying as a witness in his own behalf, he was guilty as charged.
We find no prejudicial error in the record, and the judgment is affirmed.
Affirmed.